DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 10/26/2020, is acknowledged.  Claims 1 and 86-104 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 appears to be missing a conjunction between the descriptions of the core and shell components. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 86-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
	The claims are drawn broadly to a drug delivery composition comprising particles having a core component comprising a therapeutic agent and a first polymer having a net positive charge under physiological conditions; a shell layer comprising a second polymer that is biodegradable under physiological conditions.   Here, the terms “therapeutic agent,” “first polymer” and “second polymer” are generic.   Additionally, the claims are drawn broadly to a method of treating an ophthalmological disorder comprising injecting a therapeutically effective amount of the drug delivery composition. 
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  Further, to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.   Therefore, to properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the breadth of the genus claimed. 
Ariad, 94 USPQ2D at 1171.  Indeed, one of ordinary skill in the art would not have reasonably recognized that Applicant has demonstrated possession of the composition and method beyond examples. 
Accordingly, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date. “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public. Id. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 98 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 98 recites “wherein an amount of drug released after 30 days in phosphate-buffered saline at pH 7.4 is about 1% to about 75%, about 5% to about 50%, about 5% to about 40%, about 5% to about 30%, about 5% to about 20%, or about 5% to about 10% of the amount of drug initially present.”  This is a functional limitation.  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.   Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Here, one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function of drug release.  It may be a function of the particle material, size, drug, drug amount, the core/shell structure, etc.  Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy this claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 86-88 and 92 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 2012/0258176).
Regarding claim 1, Sung teaches a drug delivery composition comprising particles (Abstract, The invention discloses particulate complexes composed of chitosan, poly-glutamic acid, and at least one bioactive agent; and para [0017].  It is one object of the present
invention to provide a novel nanoparticle system and methods of preparation for paracellular transport drug delivery; and para [0032].  Some aspects of the invention provide a dose or a pharmaceutical composition of nanoparticles) having: a core component comprising a therapeutic agent and a first polymer having a net positive charge under physiological conditions (para [0044].  Some aspects of the invention provide a pharmaceutical composition of nanoparticles for oral administration in a patient, the nanoparticles comprising positively charged chitosan, a negatively charged substrate... and at least one bioactive agent loaded within the
nanoparticles; and para [0007], Chitosan (CS); and para [0238]-[0239]. A particle complex (or particulate complex) system comprised of  the core CS/DNA complex and the outer coating of an anionic polymer... The particulate complex is in a nanoparticle or nanoparticle-like
configuration... Some aspects of the invention relate to a method of manufacturing a bioactive agent-containing particulate complex comprising the steps of (a) forming the core complex by mixing the positively charged chitosan and a first negatively charged substrate in a gelation 
with L-phenylalanine as a protein carrier" by Akagi et al., Abstract.
The objective of the present study was to prepare nanoparticles composed of poly (y-glutamic acid) (y-PGA)... in order to evaluate the possibility of using these nanoparticles as protein carriers... It is expected that biodegradable y-PGA nanoparticles... are potentially useful in pharmaceutical and biomedical applications; and pg 4 para 2, y-PGA is a bacterially produced, water-soluble polyamide that is the object of current interest because of its natural origin and
biodegradability).
Regarding claim 86, Sung further teaches wherein the first polymer comprises a chitosan (para [0007], Chitosan (CS); and para [0238}-[0239].  A particle complex (or particulate complex) system comprised of the core

Regarding claims 87-88, Sung further teaches wherein the first polymer comprises
a chitosan or derivative thereof (para [0007], Chitosan (CS); and para [0238]-[0239].  A particle complex (or particulate complex) system comprised of the core CS/DNA complex and the outer coating of an anionic polymer... Some aspects of the invention relate to a method of
manufacturing a bioactive agent-containing particulate complex comprising the steps of (a) forming the core complex by mixing the positively charged chitosan and a first negatively charged substrate in a gelation process, including the bioactive agent).  Sung further teaches wherein the chitosan has a degree of deacetylation of about 60% to about 90% (para [0007], Chitosan (CS), a cationic polysaccharide, is generally derived from chitin by alkaline deacetylation; and para {0082]-[0083], Materials and Methods of Nanoparticles Preparation... CS (~MW 2.8x1045) with a degree of deacetylation of approximately 85% was acquired from Challenge Bio products Co).
 	Regarding claim 92, Sung teaches nanoparticles thus obtained show  typical characteristics in a spheroidal configuration with a particle size of  between about 50 to 400 nm, a positive surface charge and a narrow polydispersity index.  Para. [0247].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618